From a conviction for forgery and obtaining certain things of value by false pretense with intent to defraud, this appeal was taken. Appellant's punishment was indeterminate as the law requires, and was for not less than three nor more than four years' imprisonment in the penitentiary. No points of decision are presented except those under the provision of the statute which involves only the regularity of the proceedings in the lower court as disclosed by the record, for upon the record only the appeal is rested.
We have examined the record, and find it regular and without error. The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.